Citation Nr: 1808894	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


REMAND

The Veteran served on active duty from October 1977 to December 1978

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge, and in May 2015, the Board remanded this case to obtain recent VA treatment records, which the Veteran reported would obtain a medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  As no such medical was contained in the Veteran's recent treatment records, in November 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  

The requested VHA opinion was rendered in January 2017, and in December 2017, the Board provided a copy of this medical opinion to the Veteran, advising him of his rights either to have this newly obtained medical opinion returned to the RO for initial review or to waive such initial RO review and allow the Board to consider this medical opinion and adjudicate his appeal.  In an October 2017 correspondence, the Veteran expressed his desire to have the RO conduct an initial review of this VHA medical opinion, as well as recent audiological treatment records submitted therewith.  

To this end, the case is REMANDED for the following action:

Review the January 2017 VHA medical opinion, as well as the 2017 audiological treatment records recently submitted by the Veteran, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

